UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 NEULION, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒No fee required. ☐Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ☐Fee paid previously with preliminary materials: ☐Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 NEULION, INC. 1600 Old Country Road Plainview, New York11803 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO THE STOCKHOLDERS OF NEULION, INC.: The annual meeting of the stockholders of NeuLion, Inc., a Delaware corporation (the “Company”), will be held on June 4, 2015, at 10:00 a.m. Eastern Time at Nassau Veterans Memorial Coliseum, 1255 Hempstead Turnpike, Uniondale, New York 11553 (the “Annual Meeting”), for the following purposes: 1. To elect nine members of the Board of Directors named in the accompanying proxy statement, each for a term of one year. 2. To ratify the appointment of EisnerAmper LLP as the Company’s independent registered public accountants for the fiscal year ending December 31, 2015. 3. To approve the conversion of a note, in the principal amount of US$27,000,000, issued to PCF 1, LLC in connection with the Company’s acquisition of DivX Corporation into shares of common stock of the Company, at a conversion price of US$1.044853. 4. To approve an amendment to the Amended and Restated NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (the “2012 Plan”) to increase the number of shares of the Company’s common stock that may be issued under the 2012 Plan from 30,000,000 to 50,000,000. 5. To transact any other business as may properly be presented at the Annual Meeting or any adjournment or postponement thereof. A proxy statement providing information, and a form of proxy to vote, with respect to the foregoing matters accompany this Notice of Annual Meeting. It is important that your shares of the Company are represented at the Annual Meeting.Regardless of whether you expect to attend the Annual Meeting, please complete, date and sign the accompanying form of proxy and return it promptly in the enclosed return envelope, or follow the instructions on the enclosed form of proxy to vote your proxy by telephone or by Internet.If you grant a proxy, you may revoke it at any time prior to the Annual Meeting or nevertheless vote in person at the Annual Meeting. By Order of the Board of Directors, /s/ Roy E. Reichbach Roy E. Reichbach General Counsel, Corporate Secretary and Director Dated: April27, 2015 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 4, 2015:This Notice of Annual Meeting, our proxy statement and our Annual Report on Form 10-K for the fiscal year ended December 31, 2014 are available on our website at www.neulion.com. NEULION, INC. PROXY STATEMENT QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Why did I receive these proxy materials? We are providing these proxy materials in connection with the solicitation by the Board of Directors of NeuLion, Inc., a Delaware corporation (“NeuLion,” the “Company,” “we,” “our” or “us”), of proxies to be voted at our annual meeting of stockholders to be held on June 4, 2015 at 10:00 a.m. Eastern Time at Nassau Veterans Memorial Coliseum, 1255 Hempstead Turnpike, Uniondale, New York 11553 and at any adjournment or postponement thereof (the “Annual Meeting”).You may obtain directions to the Annual Meeting by making a request to the Company at 1600 Old Country Road, Plainview, New York 11803, ATTN:Corporate Secretary, that is received prior to the date of the Annual Meeting.Stockholders will be admitted to the Annual Meeting beginning at 9:00 a.m. Eastern Time. The Notice of Annual Meeting, this proxy statement (“Proxy Statement”) and the accompanying form of proxy are intended to first be sent to stockholders on or about May 1, 2015. A copy of the Company’s Annual Report on Form 10-K containing its audited financial statements for the fiscal year ended December 31, 2014 accompanies this Proxy Statement.Our Annual Report on Form 10-K is not part of this Proxy Statement. What items will be put to a vote? The following items will be put to a stockholder vote at the Annual Meeting: · The election of nine members of the Board of Directors named in this Proxy Statement, each for a term of one year. · The ratification of the appointment of EisnerAmper LLP (“EisnerAmper”) as the Company’s independent registered public accountants for the fiscal year ending December31, 2015. · The approval of the conversion of a note, in the principal amount of US$27,000,000 (the “Note”), issued to PCF 1, LLC (“PCF”) in connection with the Company’s acquisition of DivX Corporation (“DivX”) into shares of common stock of the Company (“Common Stock”), at a conversion price of US$1.044853. · The approval of an amendment to the Amended and Restated NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (the “2012 Plan”) to increase the number of shares of Common Stock that may be issued under the 2012 Plan from 30,000,000 to 50,000,000 (the “Plan Amendment”). · The transaction of any other business as may properly be presented at the Annual Meeting or any adjournment or postponement thereof. Who is entitled to vote at the Annual Meeting? Persons registered on the records of the Company at the close of business on April 15, 2015 (“Record Date”) as holders of Common Stock and Preferred Stock (as defined below) are entitled to receive notice of, and to vote at, the Annual Meeting and at all adjournments or postponements thereof. As of the Record Date, the Company had outstanding 217,243,180 shares of Common Stock, 17,176,818 shares of Class 3 Preference Shares, par value $0.01 per share (“Class 3 Preferred Stock”), and 10,912,265 shares of Class 4 Preference Shares, par value $0.01 per share (“Class 4 Preferred Stock,” and together with the Class 3 Preferred Stock, the “Preferred Stock”), being all of the classes of stock entitled to vote at the Annual Meeting.Each share of Common Stock entitles its holder to one vote, and each share of Preferred Stock entitles its holder to one vote.The Common Stock and Preferred Stock shall vote as one class on all matters covered in this Proxy Statement. How do I vote? You may vote your proxy by completing, dating, signing and mailing the accompanying form of proxy in the return envelope provided, or by telephone or by Internet by following the instructions on the form of proxy.If you vote your shares by telephone or Internet, you do not have to return your proxy card.The persons acting as proxy will vote your shares as you specify or, in the absence of your specification, as stated on the form of proxy. You may also vote by attending the Annual Meeting in person.If you attend the Annual Meeting, you may vote there in person, regardless of whether you have previously voted.If you wish to vote your shares in person at the Annual Meeting and your shares are registered in the name of a broker, trust, bank or other holder of record, you will need to bring a legal proxy or a letter from that broker, trust, bank or other holder of record that confirms that you are the beneficial owner of those shares. Your vote is important to the Company. What is the difference between holding shares as a stockholder of record and as a beneficial owner? If your shares are registered in your name with the Company’s transfer agent, Computershare Trust Company, N.A., you are the “stockholder of record” of those shares, and this Notice of Annual Meeting and Proxy Statement and any accompanying documents have been provided to you directly by the Company. If your shares are held in a stock brokerage account or by a bank, trust or other holder of record, you are consideredthe “beneficial owner” of those shares, and this Notice of Annual Meeting and Proxy Statement and any accompanying documents have been forwarded to you by your broker, bank, trust or other holder of record.As the beneficial owner, you have the right to direct your broker, bank, trust or other holder of record how to vote your shares by using the proxy card or by following the instructions provided by that entity. What can I do if I change my mind after I vote? If you are a stockholder of record, you may revoke any proxy before it is exercised by notifying the Company in a writing received at 1600 Old Country Road, Plainview, New York 11803, ATTN: Corporate Secretary, by 5:00p.m. Eastern Time on June 3, 2015 or by voting a subsequent proxy or by voting in person at the Annual Meeting.If you are a beneficial owner of shares, you may submit new voting instructions by contacting your broker, trust, bank or other holder of record. What is a broker non-vote?What is an abstention? If you hold shares through an account with a broker, bank, trust or other holder of record, your shares may be voted on routine matters even if you do not provide voting instructions.However, when a proposal is not routine and a brokerage firm, bank, trust or other holder of record has not received specific voting instructions from you, it cannot vote your shares on that proposal.Those shares are considered broker “non-votes.”An abstention occurs when a stockholder does not cast a ballot on a matter that has been put to a vote and instead marks the “abstain” box on the proxy card.Broker “non-votes” and abstentions are counted for purposes of determining whether a quorum is present. Our proposals will be affected by broker “non-votes” and abstentions as follows: Election of Directors The election of directors is not considered a routine matter. The Company’s Bylaws require that in an uncontested election, such as the election at the Annual Meeting, each director will be elected by the affirmative vote of the majority of the votes cast with respect to the director nominee. The majority of the votes cast means that the number of shares cast “for” a director’s election must exceed the number of votes cast “against” that nominee. Abstentions and broker “non-votes” are not counted as “for” or “against” a director nominee, and will not have an effect on the outcome of the election of directors. Ratification of Independent Registered Public Accountants The ratification of the appointment of EisnerAmper as our independent registered public accounting firm for the fiscal year ended December 31, 2015 is considered a routine matter, and therefore there will be no broker “non-votes” associated with this proposal.The Company’s Bylaws require the affirmative vote of the majority of shares present in person or represented by proxy at the Annual Meeting and entitled to vote on the matter to ratify this item.Abstentions will have the same effect as a vote against this matter. 2 Approval of Conversion of the Note The approval of the conversion of the Note issued to PCF into shares of Common Stock is not considered a routine matter.The rules of the Toronto Stock Exchange (“TSX”) and the terms of the Note require that the conversion of the Note be submitted for stockholder approval.The Company’s Bylaws require that such conversion be approved by the affirmative vote of the majority of the shares present in person or represented by proxy at the Annual Meeting and entitled to vote on the matter.Due to its material interest in the proposal, PCF has agreed to abstain from voting on this proposal. Broker “non-votes” are not counted as “for” or “against” the approval of the conversion of the Note, and will not have an effect on the outcome of this matter. Abstentions will have the same effect as a vote against this matter. Amendment of the 2012 Plan The approval of the Plan Amendment is not considered a routine matter. The Company’s Bylaws require the Plan Amendment to be approved by the affirmative vote of the majority of shares present in person or represented by proxy at the Annual Meeting and entitled to vote on the matter. Broker “non-votes” are not counted as “for” or “against” the Plan Amendment, and will not have an effect on the outcome of the adoption of the Plan Amendment. Abstentions will have the same effect as a vote against this matter. We encourage you to provide your instructions to your broker, bank, trust or other holder of record regarding the voting of your shares. What constitutes a quorum for the Annual Meeting? The presence of the majority of the shares entitled to vote on a matter, in person or represented by proxy, will constitute a quorum at the Annual Meeting or any adjournment or postponement thereof, other than in such cases where a separate vote by a class is required whereby the majority of the outstanding shares of such class, present in person or represented by proxy, will also be required to constitute a quorum with respect to a vote on that matter.The Company’s list of stockholders as of the Record Date has been used to deliver to stockholders this Notice of Annual Meeting and this Proxy Statement as well as to determine who is eligible to vote. What are the voting requirements to elect the directors and to approve each of the other proposals discussed in this Proxy Statement? Under the Company’s Bylaws, directors must be elected by the affirmative vote of the majority of the votes cast with respect to a director nominee in uncontested elections.This means that the number of votes cast “for” a director nominee must exceed the number of votes cast “against” that nominee.The affirmative vote of the majority of the votes present in person or represented by proxy at the Annual Meeting and entitled to vote is required to approve the ratification of the appointment of EisnerAmper as our independent registered public accounting firm for 2015, the conversion of the Note, the Plan Amendment and each other matter to be voted on at the Annual Meeting. How does the Board of Directors recommend that I vote? Your Board of Directors recommends that you vote your shares: · ‘FOR’ the election of each of the nine nominees to the Board; · ‘FOR’ the ratification of the appointment of EisnerAmper as our independent registered public accounting firm for 2015; · ‘FOR’ the approval of the conversion of the Note pursuant to which shares of Common Stock will be issuable to the noteholder, PCF; and · ‘FOR’ the approval of the Plan Amendment. Does any director or executive officer of the Company have an interest in the matters to be acted upon at the Annual Meeting? To the knowledge of the Company, no person who has been a director or an executive officer of the Company at any time since the beginning of the Company’s last fiscal year, no nominee for election as a director of the Company, and no associate of any of the foregoing persons, has any substantial interest, direct or indirect, by security holdings or otherwise, in any matter to be acted upon at the Annual Meeting except as disclosed in this Proxy Statement. 3 Who will pay for the costs of these proxy materials? The Company will bear the entire cost of preparing, assembling, printing and mailing the Notice of Annual Meeting, the Proxy Statement, the accompanying form of proxy, the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014, excluding exhibits, and any additional material that may be furnished to stockholders.Proxies may be solicited through the mails or direct communication with certain stockholders or their representatives by the Company’s officers, directors or employees, who will receive no additional compensation therefor.The costs of solicitation will be borne by the Company. Who tabulates the votes? Votes are counted by employees of Computershare Trust Company, N.A., the Company’s transfer agent and registrar, and certified by the inspectors of election. Where can I find the voting results of the Annual Meeting? The Company will report the voting results on a Form 8-K shortly after the Annual Meeting. What is “householding” and does NeuLion do this? Householding is a procedure approved by the Securities and Exchange Commission (the “SEC”) by which stockholders who have the same address and last name and do not participate in electronic delivery of proxy materials will receive only one copy of a company’s proxy statement, form of proxy and annual report from a company, bank, broker, trust or other holder of record, unless one or more of these stockholders notifies such an entity that they wish to continue to receive individual copies.At the present time, the Company does not “household” for any of our stockholders of record.However, your bank, broker, trust or other holder of record may be householding your account if you hold your shares in street name. Could other matters be decided at the Annual Meeting? At the date of this Proxy Statement, we did not know of any matters to be raised at the Annual Meeting other than those referred to in this Proxy Statement. If you return your signed and completed proxy card or vote by telephone or through the Internet and other matters are properly presented at the Annual Meeting for consideration, the proxy appointed by the Board of Directors will have the discretion to vote for you. Can I access the proxy materials for the Annual Meeting on the Internet or receive another copy? The Notice of Annual Meeting, this Proxy Statement, the form of proxy and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 are available on the Company’s website at www.neulion.com.Another copy of the Notice of Annual Meeting, this Proxy Statement, the form of proxy and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014, excluding exhibits, will be mailed without charge to any stockholder entitled to vote at the meeting upon advance written request to NeuLion, Inc., 1600 Old Country Road, Plainview, New York 11803, ATTN: Corporate Secretary. How do I submit a proposal for inclusion in NeuLion’s proxy material for the annual meeting of stockholders to be held in 2016? Stockholder proposals may be submitted for inclusion in the Company’s proxy material for the annual meeting of stockholders to be held in 2016 after the Annual Meeting but must be received no later than 5:00 p.m. Eastern Time on December 28, 2015.Proposals should be sent via registered, certified or express mail to NeuLion, Inc., 1600 Old Country Road, Plainview, New York 11803, ATTN: Corporate Secretary.Management carefully considers all proposals and suggestions from stockholders. How do I submit an item of business for the annual meeting of stockholders to be held in 2016? Stockholders who intend to present an item of business at the Company’s annual meeting of stockholders to be held in 2016 (other than a proposal submitted for inclusion in the Company’s proxy statement) must provide notice of such business to the Company’s Secretary no earlier than March 6, 2016 and no later than April 5, 2016, as set forth more fully in the Company’s Bylaws. How do I nominate a director for inclusion in NeuLion’s proxy material for the annual meeting of stockholders to be held in 2016? Stockholder nominees for director may be submitted for inclusion in the Company’s proxy material for the annual meeting of stockholders to be held in 2016 after the Annual Meeting but must be received no later than 5:00 p.m. Eastern Time on December28, 2015.Proposals should be sent via registered, certified or express mail toNeuLion, Inc., 1600 Old Country Road, Plainview, New York 11803, ATTN: Corporate Secretary. 4 PROPOSALS REQUIRING YOUR VOTE PROPOSAL 1 — ELECTION OF DIRECTORS The Board of Directors of the Company currently consists of 11 directors.The Bylaws of the Company provide that the number of directors on the Board shall not be less than one nor more than 15 persons.The Company has determined that the number of directors to be elected at the Annual Meeting will be nine; G. Scott Paterson and John R. Anderson have asked the Company not to nominate them for re-election at the Annual Meeting.All nine of the nominees are currently directors of the Company and each has been a director since the date indicated below in his or her biographical and business information narrative.Each director elected at the Annual Meeting will hold office until the next annual meeting or until his or her successor is duly elected or appointed.All of the nominees have consented to being named in this Proxy Statement and to serve if elected.We do not presently expect that any of the nominees will be unavailable to serve on the Board of Directors.There are no family relationships between the officers and directors of the Company other than the relationship between Charles B. Wang, Chairman of the Board of the Company, and Nancy Li, Executive Vice Chairman of the Company, who are married to each other. Director Qualifications and Review of Director Nominees The process for identifying and evaluating nominees for the Board of Directors is initiated by the Corporate Governance Committee, which conducts an annual evaluation of critical Company and Board needs based on the present and future strategic objectives of the Company and the specific skills required for the Board of Directors as a whole and for each of its committees.This annual evaluation provides guidance to the Corporate Governance Committee members, who report to the full Board with a recommendation on the size and composition of the Board as a whole and its committees.If necessary, the Corporate Governance Committee also recommends steps to be taken so that the Board of Directors as a whole and its committees reflect the appropriate balance of experience, knowledge, skills, expertise and diversity. In conducting a review of the Corporate Governance Committee’s recommendations, the Board may consider age, experience, ability, qualifications, independence from the Company and current Board members and such other factors as it deems appropriate given the current needs of the Company.The Board utilizes the same evaluation process for director nominees recommended by stockholders as it does for those nominees recommended by the Board.Due to the historically limited number of stockholder proposals received annually, the Board does not believe that a separate policy for considering such nominations is necessary or efficient at this time.Current members of the Board with skills and experience relevant to the Company’s strategic objectives are considered for re-nomination. The nominees to the Board of Directors listed in this Proxy Statement, each of whom is currently a director of the Company, were approved unanimously by the Board of Directors.The paragraphs that follow provide information about each current and nominee director.Each of these individuals brings a strong and singular background and skill set to the full Board of Directors that includes accounting and finance, risk management, marketing, technology, legal and civic experience, among others, which led the Board of Directors to the conclusion that each should continue to serve as a director. Biographical and Business Experience of Directors The narrative below contains biographical and business information about the current directors, nine of whom are nominees for re-election, including name, office or position with the Company, date the Company directorship began, principal occupation, age, business experience and U.S. public company directorships during at least the past five years. 5 Charles B. Wang (Age 70) Charles B. Wang has been the Chairman of the Board of the Company and a director of the Company since October 2008.Mr. Wang also has owned the New York Islanders of the National Hockey League since July 2000.In 1976, he founded Computer Associates International, Inc. (“Computer Associates”), a provider of information technology management services now known as CA Inc., and served as its Chairman until November 2002.Mr. Wang created the New York Islanders Children’s Foundation, has his own charitable foundation and is extremely active in supporting charitable causes such as Smile Train, Inc., which he co-founded, and the National Center for Missing & Exploited Children.He is the author of “TECHNOVISION II:Every Executive’s Guide to Understanding and Mastering Technology and the Internet.”Mr. Wang earned a Bachelor of Science degree from Queens College and began his computer career at Columbia University’s Riverside Research Institute as a programming trainee.Mr. Wang is married to Ms. Li.Mr. Wang’s qualifications to serve on the Board include his status as a leading technology visionary and his experience in leading both technology start-ups and a Fortune 200 company.He has built many relationships as an investor in China and familiarized himself with that economic market, which is a potentially important one for the Company.Furthermore, Mr. Wang is also able to provide diverse and valuable finance and strategic expertise to the Board. Nancy Li (Age 57) Nancy Li has been our Executive Vice Chairman since January 30, 2015 and has been a director of the Company since October 2008.Prior to her current position, Ms. Li was our President and Chief Executive Officer from October 2008 through January 30, 2015.She is the founder of NeuLion USA, Inc. (“NeuLion USA”), our wholly-owned subsidiary, and has been its Chief Executive Officer since its inception in 2003.From 2001 to 2003, Ms. Li established and ran iCan SP, a provider of end-to-end service management software for information technology operations and a wholly-owned subsidiary of CA Inc.From 1990 to 2001, Ms. Li was Executive Vice President and Chief Technology Officer for Computer Associates, and prior to that held a variety of management positions covering virtually every facet of Computer Associates’ business from a development and engineering perspective.Ms. Li holds a Bachelor of Science degree from New York University.Ms. Li is married to Mr. Wang.Ms. Li’s qualifications to serve on the Board include her knowledge of information technology systems and her executive and business experience.Ms. Li created the technology behind the Company’s successful IPTV platform and has an in-depth knowledge of the Company, its history and the IPTV industry. Robert E. Bostrom (Age 62) Robert E. Bostrom has been a director of the Company since August 6, 2014. Mr. Bostrom has been the Senior Vice President, General Counsel and Corporate Secretary of Abercrombie & Fitch, a retail apparel company, since January 2014.From December 2012 to December 2013, Mr. Bostrom was a shareholder and Co-Chairman of the Financial Regulatory and Compliance Group at Greenberg Traurig.From August 2011 to November 2012, Mr. Bostrom was a partner at the law firm SNR Denton, where he served as Co-Head of the Global Financial Institutions and Funds Sector.From February 2006 to July 2011, Mr. Bostrom was Executive Vice President, General Counsel and Corporate Secretary of the Federal Home Loan Mortgage Corporation (“Freddie Mac”).Mr. Bostrom holds a Bachelor of Arts from Franklin and Marshall College, a Masters in International Affairs from Columbia University, School of International Affairs and a Juris Doctorate degree from Boston College Law School.He has been admitted to practice law since 1980.Mr. Bostrom’s qualifications to serve on the Board include his experience, in a legal career spanning more than 30 years, working and advising at the highest levels of leadership in the banking sector, in private legal practice and inside a government sponsored enterprise.He has advised boards of directors and committees on corporate governance issues, effective compliance and enterprise risk management programs, and crisis management. Gabriel A. Battista (Age 70) Gabriel A. Battista has been a director of the Company since March 2008.He has been a member of the Board of Trustees since 2006 and Chairman since 2013 of the American University of Rome.Mr. Battista was the chairman of the board of trustees of Capitol Technology University from 2010 until 2014 and is presently a member of the board of trustees emeritus.He also serves as a member of the Boards of Directors of Sentrillion, Network Alliance, TEOCO and the National Italian American Foundation.From 1999 until December 2006, Mr. Battista was the President, Chairman and Chief Executive Officer of Talk America.Mr. Battista received a Bachelor of Science degree from Villanova University, a Master of Science degree from Drexel University and a Master of Business Administration degree from Temple University.He is also a registered professional engineer in the State of Pennsylvania.Mr. Battista’s qualifications to serve on the Board include his success as business leader with substantial experience in the area of telecommunications, which is a significant market for the Company’s services, as well as his experience in serving as a board member of six publically traded companies in the Internet, software and telecommunications industries. 6 Shirley Strum Kenny (Age 80) Shirley Strum Kenny has been a director of the Company since October 2008.Dr. Kenny served as interim President of Augusta State University from July 2012 to January 2013 and President of Stony Brook University from 1994 to 2009.Prior thereto, Dr. Kenny was President of Queens College and had taught at the University of Texas, Gallaudet College, the Catholic University of America, the University of Delaware, and the University of Maryland, where she was Provost.She has served as a member of the Boards of Directors of Goodwill Industries of Greater New York and New Jersey, and the Long Island Association.She also was a board member and vice chair of the Board of Directors of Brookhaven Science Associates, which oversees Brookhaven National Laboratory.From 2009 to 2012, Dr. Kenny was a consultant for the Association of Public and Land-grant Universities.From 2000 to 2008, she served on the Board of Directors of Toys ‘R’ Us, Inc. and of Computer Associates.Dr. Kenny holds a Bachelor of Arts degree in English and a Bachelor of Journalism degree from the University of Texas at Austin, a Master of Arts degree in English from the University of Minnesota and a Ph.D. degree in English from the University of Chicago.Dr. Kenny’s qualifications to serve on the Board include her expertise as a successful educational administrator and her large public company board experience. David Kronfeld (Age 67) David Kronfeld has been a director of the Company since October 2008.Mr. Kronfeld is the Chairman of JK&B Capital V, L.L.C., a venture capital firm, which he founded in 1995.Prior thereto he served as a General Partner at Boston Capital Ventures, the Vice President of Acquisitions and Venture Investments at Ameritech, a Senior Manager at Booz Allen & Hamilton and a Systems Analyst at Electronic Data Systems.Since February 2010, Mr. Kronfeld has been a director, and a member of the compensation committee and the audit committee, of Dynasil Corporation of America (NASDAQ-GM:DYSL).Mr. Kronfeld earned a Bachelor of Science degree in Engineering with high honors and a Master of Science degree in Computer Science from Stevens Institute of Technology, and a Master of Business Administration degree from The Wharton School of Business of the University of Pennsylvania.Mr. Kronfeld’s qualifications to serve on the Board include his extensive corporate financial expertise as an investor and venture capitalist.Mr. Kronfeld is also greatly experienced in guiding early to mid-stage companies to evolve and mature and has served on many boards over the course of the past 25 years. Roy E. Reichbach (Age 53) Roy E. Reichbach has been our General Counsel and Corporate Secretary, and a director of the Company, since October 2008 and has been the General Counsel and Corporate Secretary of NeuLion USA since 2003.Mr. Reichbach is also an Alternate Governor of the New York Islanders on the NHL Board of Governors.From 2000 until October 2008, Mr. Reichbach was the General Counsel of the New York Islanders and was responsible for the legal affairs of the club and its affiliated real estate companies.From 1994 until 2000, Mr. Reichbach was Vice President – Legal at Computer Associates.Prior to that, he was a trial lawyer in private practice.Mr. Reichbach holds a Bachelor of Arts degree from Fordham University and a Juris Doctorate degree from Fordham Law School.He has been admitted to practice law since 1988.Mr. Reichbach’s qualifications to serve on the Board include his legal experience as a litigator in private practice and as in-house counsel for companies in several industries, as well as his executive management experience. 7 John A. Coelho (Age 39) John A. Coelho has been a director of the Company since January 30, 2015.Mr. Coelho is a partner at StepStone Group LP, a global private markets investment manager, where he has been employed since August 2007.Mr. Coelho holds a Bachelor of Science in Business Administration and a Masters in Business Administration from the Haas School of Business at the University of California, Berkeley.Mr. Coelho’s qualifications to serve on the Board include his extensive experience in advising and investing in emerging growth companies, including numerous venture capital, private equity, IPO and M&A transactions in the software, computing and digital media sectors. James R. Hale (Age 56) James R. Hale has been a director of the Company since January 30, 2015. Since January 1999, Mr. Hale has been the Managing Partner of Parallax Capital Partners, LLC, a private equity firm focused on acquiring and operating application software and related services companies. Since 2013, Mr. Hale has also been the managing member of Parallax Holdings, LLC, which is the general partner of Parallax Capital, L.P., which is the general partner of Parallax Capital Fund, L.P., which is a limited liability company member of PCF. He served as chairman of the board of directors of DivX from March 2014 until the acquisition of DivX by the Company from PCF on January 30, 2015 (the “Merger”). Mr. Hale holds a Bachelor of Science in Marketing from Ferris State University. Mr. Hale’s qualifications to serve on the Board include his corporate financial expertise and extensive experience with companies in the technology industry. Upon the closing of the Merger, pursuant to the provisions of a Stockholders’ Agreement, dated January 30, 2015, by and among the Company, PCF, Mr. Wang, Ms. Li, and AvantaLion, Inc., a Delaware limited liability company controlled by Mr. Wang, Messrs. Coelho and Hale were appointed to serve as members of the Company’s Board of Directors.The Stockholders’ Agreement contains, among other things, provisions entitling PCF to designate two members of the Company’s board of directors (the “Designees”), at least one of whom will serve on each of the Audit, Compensation and Corporate Governance Committees, and an agreement by Mr. Wang, Ms. Li, and AvantaLion, Inc. to vote in favor of such Designees.The designation and voting provisions will terminate on the date on which PCF and its affiliates cease to collectively beneficially own, in the aggregate, at least fifty percent (50%) of the total number of shares it acquired as Merger consideration.The Merger consideration is discussed in more detail in Proposal 3 of the Proxy Statement.A copy of the Stockholders’ Agreement is included as an exhibit to the Merger Agreement that was filed as Exhibit 10.1 to the Current Report on Form 8-K filed by the Company with the SEC on January 5, 2015. The following current directors are not standing for re-election at the Annual Meeting: G. Scott Paterson (Age 51) G. Scott Paterson has been our Vice Chairman and a director of the Company since October 2008.Prior to his current position, Mr. Paterson was our Chairman from January 2002 until October 2008 and Chief Executive Officer from May 2005 until October 2007 and again from June 2008 until October 2008.Mr. Paterson is a Director and Chairman of the Audit Committee of Lions Gate Entertainment (NYSE:LGF).Mr. Paterson is also Chairman of Symbility Solutions Inc. (TSXV:SY) and Chairman of Engagement Labs Inc. (TSXV:EL).He is also the Chairman of the Merry Go Round Children’s Foundation and a Governor of Ridley College.From October 1998 until December 2001, Mr. Paterson was Chairman and CEO of Yorkton Securities Inc., which under his leadership became Canada’s leading technology investment bank.Mr. Paterson has served in the past as Chairman of the Canadian Venture Stock Exchange and as Vice Chairman of the TSX.Mr. Paterson is a graduate of Ridley College and earned a Bachelor of Arts (Economics) degree from the University of Western Ontario.In 2009, Mr. Paterson obtained the ICD.D designation by graduating from the Rotman Institute of Corporate Directors at the University of Toronto.Mr. Paterson’s qualifications to serve on the Board include his expertise with technology investment securities as well as his founder’s knowledge of the Company and its history.Mr. Paterson’s service on both public company and nonprofit boards enables him to provide valuable guidance to the Board on financial and strategic matters. 8 John R. Anderson (Age 69) John R. Anderson has been a director of the Company since March 2008.Mr. Anderson has been the Chief Financial Officer of LPBP Inc., a company which formerly invested in health science-focused partnerships, since May 2004.Mr. Anderson was the Chief Financial Officer of TriNorth Capital Inc., a Canadian-based investment company, from December 2009 to July 2012, the Chief Financial Officer and Secretary of Impax Energy Services Income Trust (“Impax”), an income trust, from June 2006 to May 2009, and the Chief Financial Officer of Tailwind Financial Inc., a special acquisition company, from April 2007 to April 2009.From 2005 to June 2006, Mr. Anderson was self-employed.Previously, he was the Chief Financial Officer of The T. Eaton Company Limited and was also a partner with Ernst & Young LLP.Since January 2012, Mr. Anderson has served as a director, and the chair of the audit committee, of Marret Resources Corp., a Canadian-based merchant bank formerly named Primary Corp.Since August 2012, he has served as a director, the chair of the audit committee and a member of the governance committee of Pivot Technology Solutions, Inc., a Canadian-based investment company.Mr. Anderson was formerly a director, and the chair of the audit committee, of the Canadian Medical Discoveries Fund, and the Chairman of the Board of Directors of Ridley College.Mr. Anderson holds a Bachelor of Arts degree from the University of Toronto and is a chartered accountant in Canada.In 2006, Mr. Anderson obtained the ICD.D designation by graduating from the Rotman Institute of Corporate Directors at the University of Toronto. Mr. Anderson’s qualifications to serve on the Board include the corporate financial expertise he gained as chief financial officer of several companies. Furthermore, as a former public accountant and auditor, he is able to provide the Company with knowledgeable advice regarding navigating the evolving accounting regulatory environment. Impax filed for bankruptcy in December 2009, after the departure of Mr. Anderson. Legal Proceedings To the best of the Company’s knowledge, there are no material proceedings in which any director, executive officer or affiliate of the Company, any owner of record or beneficially of more than five percent of any class of voting securities of the Company, or any associate of any such person, is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. To the best of the Company’s knowledge, other than the information disclosed in Mr.Anderson’s biography above, during the past ten years there have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees involving any possibility of enjoining or suspending members of the Company’s Board of Directors or the Company’s executive officers from engaging in any business, securities or banking activities, and no member of the Company’s Board of Directors and no executive officer has been found to have violated, or been accused of having violated, any federal or state securities or commodities laws or any law or regulation prohibited mail or wire fraud or fraud in connection with any business entity. Required Vote The election of each director nominee requires the affirmative vote of the majority of the votes cast with respect to such nominee. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF THE BOARD OF DIRECTORS’ NOMINEES. PLEASE NOTE: If your shares are held in street name, your broker, trust, bank or other nominee can only vote your shares in the election of directors if you direct the holder how to vote by marking your proxy, which will be sent to you by such holder. CORPORATE GOVERNANCE MATTERS Independence of Directors The Board of Directors is currently comprised of 11 members:CharlesB. Wang; Nancy Li; G. Scott Paterson; RoyE. Reichbach; JohnR. Anderson; GabrielA. Battista; Robert E. Bostrom; John A. Coelho; James R. Hale; Shirley Strum Kenny; and David Kronfeld.All of these individuals are nominated for election at the Annual Meeting.The Board has determined that seven of the current 11 members of the Board of Directors, namely, Dr. Kenny and Messrs. Anderson, Battista, Kronfeld, Bostrom, Coelho and Hale, are independent directors of the Company, with independence being defined in accordance with the rules of NASDAQ.Ms. Li, as the Executive Vice Chairman of the Company, Mr. Wang, as the spouse of Ms. Li, Mr. Paterson, as the Vice Chairman of the Company, and Mr. Reichbach, as the General Counsel and Corporate Secretary of the Company, are each deemed to have material relationships with the Company and are therefore not considered to be independent.In determining whether a director is independent, the Board relied upon the definition as set forth in NASDAQ Listing Rule 5605. 9 To facilitate the functioning of the Board of Directors independently of management, the following structures and processes are in place: · A majority of the Board of Directors is comprised of non-executive directors.The only members of management on the Board of Directors are the Executive Vice Chairman, the Vice Chairman, and the General Counsel and Corporate Secretary of the Company.While Mr. Wang is not “independent” as defined by NASDAQ Listing Rule 5605, he is not a member of management of the Company and is therefore considered to be a non-executive director. · A lead independent director, currently Mr. Anderson, provides overall leadership to the Board of Directors and ensures that the Board’s agenda will enable it to successfully carry out its duties.Mr. Anderson is familiar with the mandate of the Board of Directors and the charters of the Board committees and acts as chair of or serves on any ad hoc special committee established by the Board of Directors. · Independent, non-executive directors meet periodically without management present. · Members of management, including the Chief Executive Officer, the Executive Vice Chairman, the Vice Chairman, and the General Counsel and Corporate Secretary, are not present for the discussion and determination of certain matters at meetings of the Board of Directors. · The Chief Executive Officer’s compensation is determined by the Compensation Committee, which is comprised entirely of independent directors.The Chief Executive Officer is not present at these deliberations. Board Operations Chairman, Chief Executive Officer and Lead Independent Director The positions of Chairman, Chief Executive Officer and Lead Independent Director of the Company are held by different persons.The responsibilities of the Chairman of the Board of Directors include developing the agenda for each meeting of the Board of Directors in consultation with management, facilitating the activities of the Board of Directors and chairing meetings of the Board of Directors.The responsibilities of the Chief Executive Officer include developing and successfully implementing the Company’s strategic plans, providing quality leadership to the Company’s staff, maintaining existing and developing new strategic alliances, considering possible strategic alternatives for the Company, and acting as an entrepreneur and innovator within the strategic goals of the Company.The Lead Independent Director coordinates the activities of the independent directors, coordinates with the Chairman of the Board of Directors and management to set the agenda for Board meetings, chairs executive sessions of the independent directors, and performs the other duties assigned from time to time by the Board.Our Board believes its current leadership structure is appropriate because it effectively allocates authority, responsibility and oversight between management and the independent members of our Board.It does this by giving primary responsibility for the operational leadership and strategic direction of the Company to the Chief Executive Officer, while enabling the Lead Independent Director to facilitate our Board’s independent oversight of management, promote communication between management and our Board, and support our Board’s consideration of key governance matters. Role in Risk Oversight The Board is responsible for assessing the risks facing the Company and considers risk in virtually every business decision and as part of the Company’s business strategy.The Board recognizes that it is neither possible nor prudent to eliminate all risk, and that strategic and appropriate risk-taking is essential for the Company to compete in its industry and in the global market and to achieve its growth and profitability objectives.Effective risk oversight, therefore, is an important priority of the Board. 10 While the Board supervises risk management, the Company’s executive officers are charged on a day-to-day basis with weighing and managing the risks the Company faces.The Company has a strong internal control environment and robust internal processes to identify and manage risks and to communicate with the Board.These include active risk management by the Chief Financial Officer and the General Counsel and a Code of Business Conduct (the “Code”).Additionally, the Company has engaged EisnerAmper as its independent registered public accountants to provide comprehensive external audit services.The Board and the Audit Committee monitor and evaluate the effectiveness of the internal controls and the risk management program at least annually, and the Audit Committee reports as necessary to the Board on financial risks.Management communicates routinely with the Board, Board committees and individual directors on the significant risks identified and how they are being managed.The Board reviews and adjusts the Company’s risk management strategies at regular intervals, or as needed.Directors are free to, and often do, communicate directly with senior management. Meetings; Annual Meeting Attendance The Board of Directors meets at least once each quarter.The frequency of the meetings and the nature of the meeting agendas are dependent upon the nature of the business and issues that the Company faces from time to time.Non-executive directors meet periodically without management present.The Board of Directors held eight meetings during 2014.During 2014, no director attended fewer than 75% of the aggregate of the total number of meetings of the Board of Directors and of the Board committees of which the director was a member.It is the policy of the Board of Directors that all directors should attend the Company’s annual meetings in person or by teleconference.Last year, all directors attended the annual meeting in person. Board Committees The Board of Directors has three standing committees:Audit; Compensation; and Corporate Governance.The Audit and Compensation Committees are comprised solely of independent directors.Each committee has a charter or mandate, which is available at the Company’s website at www.neulion.com.The table below provides membership information for each of the Board committees during 2014.If re-elected by the stockholders, each director will remain a member of the committee upon which he or she currently serves.One or more other elected directors will be appointed to fill Mr. Anderson’s committee membership roles. Name Audit Compensation Corporate Governance John R. Anderson Chair Chair Gabriel A. Battista Member Member Robert E. Bostrom Shirley Strum Kenny Member Member Member David Kronfeld Member Chair Nancy Li G. Scott Paterson Roy E. Reichbach Member Charles B. Wang Audit Committee The Audit Committee assists the Board of Directors in discharging its responsibilities relating to the financial management of the Company and oversight of the accounting and financial reporting of the Company, the Company’s independent auditor and audits, the internal financial controls of the Company and the continuous improvement of the Company’s financial policies and practices.In addition, the Audit Committee is responsible for reviewing and discussing with management the Company’s policies with respect to risk assessment and risk management.Further detail about the role of the Audit Committee in risk assessment and risk management is included above in this section under the heading “—Board Operations—Role in Risk Oversight.” 11 The Audit Committee may be composed of a minimum of three and a maximum of five members.Each member of the Audit Committee is a “non-employee director” whom the Board has determined to be an independent director.As of the date hereof, the members of the Audit Committee are John R. Anderson (Chairman), Shirley Strum Kenny and David Kronfeld.The Board of Directors has determined that Messrs. Anderson and Kronfeld qualify as “financial experts” as defined by the SEC.In addition, the Board has determined that all of the Audit Committee members have sufficient knowledge in reading and understanding the Company’s financial statements to serve on the Audit Committee. During 2014, the Audit Committee held five meetings. A copy of the Audit Committee Charter is available on the Company’s website at www.neulion.com. Compensation Committee The Compensation Committee assists the Board of Directors in setting and maintaining the compensation philosophy of the Company and in discharging its responsibilities relating to executive and other human resources hiring, assessment and compensation, and succession planning.The Compensation Committee’s current role is to oversee, on behalf of our Board of Directors, our compensation and benefit plans and policies, review and approve incentive compensation and equity based plans and establish, review and approve annually all compensation decisions relating to our named executive officers.Further, the Compensation Committee may, in appropriate circumstances, engage external advisors and set and pay their compensation, subject to advising the Chairman of the Board. The Compensation Committee may be composed of a minimum of three and a maximum of five members.Each member of the Compensation Committee has been determined by the Board of Director to qualify as an independent director.As of the date hereof, the members of the Compensation Committee are David Kronfeld (Chairman), Shirley Strum Kenny and Gabriel A. Battista.The Board has also determined that each of its Compensation Committee members is an “outside director” pursuant to criteria established by the Internal Revenue Service and is a “non-employee” director pursuant to criteria established by the SEC. During 2014, the Compensation Committee held no separate meetings outside of the context of a meeting of the Board. A copy of the Mandate of the Compensation Committee is available on the Company’s website at www.neulion.com. Corporate Governance Committee The Corporate Governance Committee assists the Board of Directors in identifying and recommending qualified individuals as nominees for election as directors, in determining the composition of the Board, and in assessing the Board’s effectiveness.The Corporate Governance Committee also assesses the Board’s relationship with management and recommends, where necessary, limits on management’s authority to act without explicit Board of Director approval.The Corporate Governance Committee periodically reviews the Code and the mandate of the Board of Directors and mandates and charters of each of the committees.The Corporate Governance Committee is responsible for supervising the management representative charged with implementing the Company’s corporate governance procedures. The Corporate Governance Committee may be composed of a minimum of three and a maximum of five members.As of the date hereof, the members of the Corporate Governance Committee are John R. Anderson (Chairman), Shirley Strum Kenny, Roy E. Reichbach and Gabriel A. Battista.Each member, except for Mr. Reichbach, qualifies as an independent director. During 2014, the Corporate Governance Committee held two meetings. A copy of the Mandate of the Corporate Governance Committee is available on the Company’s website at www.neulion.com. 12 Compensation of Directors The Compensation Committee annually reviews the directors’ compensation and makes its recommendations to the full Board of Directors for approval.The Compensation Committee believes that the directors’ compensation is aligned with the Company’s performance on both a short-term and a long-term basis and that the Company’s compensation philosophy assists in attracting and retaining qualified individuals to serve as directors.Directors who are also executives of the Company do not receive an annual retainer for service on the Board of Directors and are not currently entitled to any compensation for attending meetings of the Board of Directors, committees of the Board of Directors or meetings of the stockholders. Ms. Li and Messrs. Paterson and Reichbach did not receive any compensation for service on the Board of Directors in 2014 as each was an officer of the Company. The key elements of the Company’s non-executive director compensation are cash retainers and equity-based grants.In setting the Board of Directors’ compensation, the Compensation Committee considered the significant amount of time that the directors spend fulfilling their duties and the skills required by directors.In 2014, each non-executive director was paid an annual retainer of $20,000 and a fee of $2,000 per Board of Directors meeting attended, except in the case of the Chairman of the Board of Directors, who earned a fee of $3,000 per Board of Directors meeting attended. Each committee member was paid $1,000 per committee meeting attended, and each committee chairman was paid an additional $500 per meeting for acting in such capacity.The Lead Independent Director was paid an additional annual fee of $5,000 for serving in such capacity.Non-executive directors are reimbursed for any out-of-pocket travel expenses incurred in order to attend meetings. Pursuant to the Amended and Restated Directors’ Compensation Plan, the non-executive directors of the Company are required to receive at least 50% of their annual retainers and Board of Directors and committee meeting fees in Common Stock and may elect to receive up to 100% of their retainers and fees in Common Stock in lieu of cash compensation. For the fiscal year ended December 31, 2014, each of the non-executive directors earned the following compensation in cash and/or Common Stock: 2 Name Fees earned or paidin cash $ Stock awards $ Total $ John R. Anderson(1)(3) Gabriel A. Battista(1)(3) Shirley Strum Kenny(2)(3) - David Kronfeld(2)(3) - Charles B. Wang(2)(3) - Robert E. Bostrom(1)(3)(4) Total (1) Messrs. Anderson, Battista and Bostrom each elected to receive his 2014 director compensation as follows:50% in cash and 50% in Common Stock. (2) Dr. Kenny and Messrs. Kronfeld and Wang each elected to receive 100% of her or his 2014 director compensation in Common Stock. (3) For the fiscal year ended December 31, 2014, non-executive directors earned the following number of shares of Common Stock: John R. Anderson Gabriel A. Battista Shirley Strum Kenny David Kronfeld Charles B. Wang Robert E. Bostrom Total The aggregate value of 156,226 shares of Common Stock issued to Dr. Kenny and Messrs. Anderson, Battista, Kronfeld, Wang and Bostrom was $170,278 on the date of issuance. (4) Mr. Bostrom became a director on August 6, 2014. 13 COMPENSATION DISCUSSION AND ANALYSIS Overview The compensation discussion and analysis set forth below provides an overview of our compensation program, including the objectives and rationale of each element of compensation, for each of our Chief Executive Officer, Chief Financial Officer and the three other most highly compensated executive officers, which we refer to herein as our named executive officers. This compensation discussion and analysis describes the actions and decisions of the Compensation Committee of our Board of Directors, and of our Board of Directors, to the extent applicable, as they relate to our executive compensation decisions. The Compensation Committee, which is composed entirely of independent directors, assists the Board of Directors in setting and maintaining the compensation philosophy of the Company and in discharging its responsibilities relating to executive and other human resources hiring, assessment and compensation, and succession planning.In particular, the Compensation Committee’s current role is to oversee, on behalf of our Board of Directors, our compensation and benefit plans and policies, review and approve incentive compensation and equity-based plans, and establish, review and approve annually all compensation decisions relating to our named executive officers.Further, the Compensation Committee may, in appropriate circumstances, engage external advisors, set their compensation and receive appropriate funding from the Company to pay their compensation. The Compensation Committee annually reviews the Company’s corporate goals and objectives relevant to the executive officers’ compensation; evaluates the executive officers’ performance in light of such goals and objectives; and, either as a Compensation Committee or together with the other independent directors (as directed by the Board), determines and approves the executive officers’ compensation based on this evaluation.In determining the long-term incentive component of the executive officers’ compensation, the Compensation Committee will consider the Company’s performance, the value of similar incentive awards to executives at comparable companies, and the awards given to the Company’s officers in past years.In evaluating and determining CEO compensation, the Compensation Committee also considers the results of the most recent stockholder advisory vote on executive compensation.The Compensation Committee also administers the Company’s incentive compensation plans and equity-based plans, including designation of the employees to whom the awards are to be granted, the amount of the award or equity to be granted and the terms and conditions applicable to each award or grant, subject to the provisions of each plan.The Compensation Committee operates in accordance with its charter, which was amended and restated effective August 6, 2014 and which sets forth the committee’s powers and responsibilities in more detail under the heading “Duties and Responsibilities.” Executive Compensation Policy and Objectives Our general compensation policy is guided by several key principles: · designing competitive total compensation programs to enhance our ability to attract and retain knowledgeable and experienced senior management-level employees; · motivating employees to deliver outstanding financial performance and meet or exceed general and specific business, operational and individual objectives; · setting compensation and incentive levels relevant to the market in which the employee provides service; · providing a meaningful performance-based compensation incentive, based on the performance of the individual and the financial performance of the Company, to assure an alignment of interests between our senior management-level employees and our stockholders; and · providing a meaningful portion of the total compensation to our named executive officers in equity, thus assuring an alignment of their interests with those of our stockholders. 14 Our Compensation Committee determines the mix of compensation, both among short-term and long-term compensation and cash and non-cash compensation, that it believes is appropriate for each of our named executive officers.In making compensation decisions with respect to each element of compensation, the Compensation Committee considers numerous factors, including: · the individual’s particular background and circumstances, including prior relevant work experience; · the individual’s role with us and the compensation paid to similar persons at comparable companies; · the demand for individuals with the individual’s specific expertise and experience at the time of hire; · achievement of individual and company performance goals and other expectations relating to the position; · comparison to other executives within the Company having similar levels of expertise and experience and the uniqueness of the individual’s industry skills; and · aligning the compensation of our executives with the performance of the Company on both a short-term and long-term basis. The Compensation Committee seeks to provide a total compensation package to our named executive officers designed to drive performance and reward contributions in support of our business strategies and to attract, motivate and retain high quality talent with the skills and competencies required by us. The Compensation Committee also seeks to balance these goals by designing our compensation policies and programs to encourage and reward prudent business judgment over the long term by structuring long-term awards as time-vesting while also offering a competitive base salary component of executive compensation. The Compensation Committee believes that this should avoid encouraging management-level employees to engage in excessive risk-taking, while at the same time promote performance and retention. In structuring our compensation policies and programs, the Compensation Committee also takes into consideration the compensation practices of our peer companies. The Compensation Committee also takes into consideration recommendations from our Chief Executive Officer with respect to our other named executive officers’ compensation. Compensation Components Base Salary.Generally, we set executive base salaries for our executives and those of our wholly owned subsidiaries at reasonable levels comparable with those of executives in similar positions and with similar responsibilities at comparable companies.We seek to maintain base salary amounts at or near industry norms while avoiding paying amounts in excess of what we believe is necessary to motivate executives to meet corporate goals, and emphasize compensation through equity-based awards, as described in more detail below under “Equity-Based Awards.”Base salaries will generally be reviewed annually, subject to terms of employment agreements (if any), and we will seek to adjust base salary amounts to realign such salaries with industry norms after taking into account individual responsibilities, performance and experience. Incentive Bonuses.We may design and utilize cash incentive bonuses for our executives and those of our subsidiaries to focus them on achieving key operational and financial objectives within a yearly time horizon.Improvement over the prior year is considered highly important.Bonuses are awarded for outstanding individual performances in combination with the Company’s performance compared to budget, and will be based on the achievement of objective standards for job-specific responsibilities and subjective standards based on diligence, improvement of skills, company loyalty, decisiveness and an appropriate service-oriented mindset. Equity-Based Awards.We emphasize the use of equity-based awards, such as stock options and stock grants, as part of our compensation packages.We believe that long-term equity-based compensation best and most naturally aligns executive management with the long-term goals of the Company.As with incentive bonuses, equity-based compensation is awarded to reward mutually outstanding individual and Company performances, the achievement of specific job responsibilities and the demonstration of superior Company-oriented service.Equity-based compensation is reviewed annually. 15 Other Compensation and Perquisites.Consistent with our compensation philosophy, our Compensation Committee provides benefits to our executives that are substantially the same as those currently being offered to our other employees, including health, life and disability insurance. Employment Agreements The Company does not have any employment agreements or other related arrangements with any named executive officer and is not a party to any other contract, agreement, plan or arrangement (written or unwritten) that provides for payment following a change in a named executive officer’s responsibilities or following a change in control.The Company has no other plan that provides for the payment of retirement benefits, or other benefits that will be paid primarily following retirement, or at, following, or in connection with the resignation, retirement or other termination of a named executive officer. Executive Compensation Tables 2 The following table provides information concerning the compensation of our Chief Executive Officer, Chief Financial Officer and the three other most highly compensated executive officers (“named executive officers”) for each of the last three completed fiscal years. Option- Based Stock Salary Bonus Awards Awards Total Name and PrincipalPosition Year $ $ $(3)(4) $(5) $ Nancy Li(1) — — Former Chief Executive Officer, — Current Executive Vice Chairman — — Arthur J. McCarthy — — Chief Financial Officer — — — J. Christopher Wagner — Executive Vice President — Michael (Horngwei) Her(2) — Former Executive Vice President, — Current Co-Chief Technology Officer — — Ronald Nunn — Executive Vice President — — — (1) Ms. Li became the Executive Vice Chairman of the Company on January 30, 2015. Prior to that she served as the President and Chief Executive Officer of the Company from October 20, 2008. (2) Mr. Her became Co-Chief Technology Officer on January 30, 2015.Prior to that he served as an Executive Vice President of the Company from October 20, 2008. (3) “Option-Based Awards” includes options granted under our 2012 Plan as well as our Fourth Amended and Restated Stock Option Plan (the “Stock Option Plan”).The exercise price for options granted under the 2012 Plan and the Stock Option Plan is based on the 5-day volume weighted average price preceding the grant date.In calculating the value of the options, the grant date fair market value is based on the closing price on the grant date.As a result, there is generally a difference between the exercise price and the fair market value as at the grant date. 16 (4) The amounts reported in the Option-Based Awards column of the Summary Compensation Table represent the total fair value of the options granted by the Company to each of the named executive officers, calculated based on values determined as of the grant date in accordance with Accounting Standard Codification Topic 718 utilizing a Black-Scholes-Merton model.The Company cautions that the amounts reported in the Summary Compensation Table in the Option-Based Awards column may not represent the amounts that the named executive officers will actually realize from the awards.A named executive officer can only exercise options that vest while he or she is employed by the Company and within 90 days of such person’s termination or departure date (unless terminated for cause, in which case such options shall immediately terminate unless the Board of Directors determines otherwise), and will only realize value if the options are exercised when NeuLion’s stock price exceeds the option exercise price.The assumptions used by the Company in calculating these amounts are set forth below.The following table sets forth detail corresponding to the total amounts set forth in the Option-Based Awards column above as it relates to the total fair value of the options granted in 2014, 2013 and 2012: Name Grants(1) $ Grants(1) $ Grants(1) $ Total Fair Value(1) $ Nancy Li $ 187,600(a) $ 230,400(c) $ $63,090(e) $ Arthur J. McCarthy $ 98,700(b) $ 207,000(d) $ $21,030(e) $ J. Christopher Wagner $ 32,900(b) $ 345,000(d) $ $7,010(e) $ Michael (Horngwei) Her $ 131,600(b) $ 345,000(d) $ $28,040(e) $ Ronald Nunn $ 131,600(b) $ 345,000(d) $ $28,040(e) $ (1) The following assumptions were used in calculating the total amounts set forth in the above table regarding option awards: Risk-Free Expected Exercise Market Interest Note Security Grant Date Life Volatility Price Price Rate (a) Options May 12, 2014 4 years 79% 1.7% (b) Options May 12, 2014 7 years 88% 2.2% (c) Options August 13, 2013 4 years 79% 1.5% (d) Options August 13, 2013 7 years 86% 2.2% (e) Options June 4, 2012
